DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 23, 25, 27, & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 6077740) in view of Lin et al. (US 20180138183).
Regarding claim 1, Jeng discloses that a memory device comprising:
a transistor 16 comprising a gate electrode 16 (Fig. 6); and
a memory cell comprising:
a bottom electrode 10;
a top electrode 60 electrically connected to the transistor, wherein a bottommost surface of the top electrode 60 is lower than a topmost surface of the gate electrode 16 (Fig. 6); and
a dielectric structure comprising:
a thin portion 54 sandwiched between the bottom electrode 10 and the top electrode 60 (Fig. 6); and
a thick portion thicker 12 & 14 than the thin portion 54 and between the bottom electrode 10 and the top electrode 60, a topmost surface 14 of the thick portion of the dielectric structure is not lower than the topmost surface of the gate electrode 16 of the transistor, and a topmost surface of the bottom electrode 10 is lower than the topmost surface of the gate electrode 16 of the transistor (Fig. 6).
Jen fails specify that the bottommost surface of the top electrode is higher than a bottom most surface of the gate electrode.
However, Lin suggests that the bottommost surface of the top electrode 263 is higher than a bottom most surface of the gate electrode 220 (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Jen with the bottommost surface of the top electrode is higher than a bottom most surface of the gate electrode as taught by Lin in order to improve storage data (para. 0096) and characteristic of the capacitor (para. 0017)and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
	
Reclaim 2, Jeng & Lin disclose that the bottom electrode of the memory cell and a channel of the transistor have the same materials (Jeng, Fig. 6).
Reclaim 3, Jeng & Lin disclose that the top electrode comprises:
a bottom portion 60 in contact with the thin portion of the dielectric structure 54 and surrounded by the thick portion of the dielectric structure12 & 14; and
a top portion 60 over the bottom portion of the top electrode 60 and the thick portion of the dielectric structure 12 & 14 (Jeng, Fig. 6).
Reclaim 4, Jeng & Lin disclose the thin portion 54 of the dielectric structure is in direct physical contact with the top electrode and the bottom electrode (Jeng, Fig. 6).
Reclaim 5, Jeng & Lin disclose the thick portion 54 of the dielectric structure is in contact with the bottom electrode 10 (Jeng, Fig. 6).
Reclaim 7, Jeng & Lin disclose the transistor further comprises a semiconductor fin 10, and the memory device further comprises an isolation structure 12 in contact with the bottom electrode of the memory cell and the semiconductor fin of the transistor (Jeng, Fig. 6).
Reclaim 8, Jeng & Lin disclose the thick portion and the thin portion of the dielectric structure are made of the same material (Jeng, Fig. 6).
Reclaim 9, Jeng & Lin disclose the thick portion 12 & 14 and the thin portion 54 of the dielectric structure are made of different materials (Jeng, Fig. 6).
Reclaim 10, Jeng & Lin disclose an interlayer dielectric (ILD) surrounding the gate electrode of the transistor, and the ILD and the thick portion of the dielectric structure have the same materials (Jeng, Fig. 6).
Reclaim 23, Jeng & Lin disclose that the bottommost surface of the top electrode is higher than a bottommost surface of the gate electrode (Jeng, Fig. 6).
Reclaim 25, Jeng & Lin disclose that a contact etch stop layer between the ILD and the gate electrode (Jeng, Fig. 6, col. 3, lines 15-30).
Reclaim 27, Jeng & Lin disclose that a topmost surface of the ILD is substantially coplanar to the topmost surface of the thick portion of the dielectric structure (Jeng, Fig. 6).
Reclaim 34, Jeng & Lin disclose that a bottommost surface of the thin portion of the dielectric structure is substantially coplanar with a bottommost surface of the thick portion of the dielectric structure (Lin, Fig. 4 in vertical plane).
Claims 6, 24, & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 6077740) in view of Lin et al. (US 20180138183).
Reclaim 6, Jeng & Lin disclose that a top surface of the top portion of the top electrode has a first area, a bottom surface of the bottom portion of the top electrode has a second area.
Jeng & Lin fail to teach that a ratio of the second area to the first area is in a range of about 0.001 to about 0.8.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain ratio of the second area to the first area, because it would have been to obtain a certain ratio of the second area to the first area to achieve enhance functionality of storage due to varies semiconductor devices.
Reclaim 24, Jeng & Lin fail to specify that a thickness of the thick portion of the dielectric structure is substantially equal to a thickness of the gate electrode.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of dielectric structure and gate electrode, because it would have been to obtain a certain thickness of dielectric structure and gate electrode to reduce electromagnetic interference of gate electrode and capacitor.
Reclaim 26, Jeng & Lin fail to specify that a thickness of the thin portion of the dielectric structure is substantially equal to a thickness of the contact etch stop layer. 
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of the thin portion of the dielectric structure and the contact etch stop layer, because it would have been to obtain a certain thickness of the thin portion of the dielectric structure and the contact etch stop layer to achieve better capacitor function by adjusting thickness of the thin portion of the dielectric structure and a thickness of the contact etch stop layer.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 6077740) in view of Lin et al. (US 20180138183) and further in view of Lin et al. (US 20170358577, hereinafter Lin2).
Reclaim 28, Jeng & Lin disclose that the transistor further comprises source/drain structures on opposite sides of the gate electrode, and the top electrode of the memory cell is spaced apart from the source/drain structures of the transistor (Jen Fig. 6 or Lin Fig. 4).
Jen & Lin fail to specify that a source/drain epitaxy structure.
However, Lin2 suggests that source/drain epitaxy structures (para. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Jen & Lin with a source/drain epitaxy structures as taught by Lin2 in order to fast growth rate with suppression of certain defects and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 29, Jen, Lin & Lin2 discloses that the bottommost surface of the top electrode is higher than a topmost surface of one of the source/drain epitaxy structures (Jen Fig. 6 or Lin Fig. 4).
Reclaim 30, Jen, Lin & Lin2 disclose that a bottommost surface of the thin portion of the dielectric structure is higher than bottommost surfaces of the source/drain epitaxy structures (Jen Fig. 6 or Lin Fig. 4).
Reclaim 31, Jen, Lin & Lin2 disclose that the transistor further comprises source/drain epitaxy structures on opposite sides of the gate electrode, and the memory device further comprises an isolation structure directly between the bottom electrode of the memory device and the source/drain epitaxy structures of the transistor (Jen Fig. 6 or Lin Fig. 4).
Reclaim 32, Jen, Lin & Lin2 disclose that the isolation structure 240is in direct physical contact with the bottom electrode of the memory device and one of the source/drain epitaxy structures of the transistor (Jen Fig. 6 or Lin Fig. 4).
Allowable Subject Matter
Claims 14, 16-18, & 21 are allowed over the prior art (Jeng et al above).
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899